[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            AUGUST 30, 2007
                              No. 07-11284                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                   D. C. Docket No. 06-00031-CR-WLS-1

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                   versus

ROBERT DOCTRIE,

                                                       Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________

                              (August 30, 2007)

Before BLACK, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Rick D. Collum, appointed counsel for Robert Doctrie, has moved to
withdraw from further representation of the appellant and has filed a brief pursuant

to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED and Doctrie’s convictions and sentences are AFFIRMED.




                                          2